Citation Nr: 0531132	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  03-20 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative 
arthritis, lumbosacral spine, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for degenerative 
arthritis, right hip, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for degenerative 
arthritis, left hip, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1955 and from October 1955 to November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In connection with this appeal, the appellant testified at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in April 2005.  A transcript of that hearing is 
associated with the claims file.

During his April 2005 Travel Board hearing, the veteran 
raised the issue of service connection for arthritis of the 
hands and wrists.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for appropriate action.

The issues of entitlement to increased ratings for 
degenerative arthritis of the lumbosacral spine, degenerative 
arthritis of the right hip, and degenerative arthritis of the 
left hip are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has Level IV hearing acuity in the right ear 
and Level VII hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating in excess 
of 20 percent for bilateral defective hearing have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  After reviewing the claims folder, the Board finds 
that the claimant has been notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefits currently sought.  The discussions in the July 
2002 letter, October 2002 rating decision, and May 2003 
statement of the case collectively informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  Moreover, in the July 2002 letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the July 2002 
letter was sent to the appellant prior to the October 2002 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board also notes that the July 2002 letter essentially 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In addition, the 
appellant was advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  The veteran was afforded VA 
audiological examination August 2002.  Moreover, all 
available service, VA, and private medical records have been 
obtained.  Accordingly, the Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant as 
relevant to the issue on appeal.  Under these circumstances, 
no further action is necessary to assist the claimant with 
the claim of entitlement to an increased rating for bilateral 
hearing loss.

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claims, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Thus, the 
failure to use the exact language of 38 C.F.R. § 3.159(b)(1) 
with respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  Mayfield, supra. 

Analysis

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (2004).  The Board has considered all the evidence 
of record.  However, the most probative evidence of the 
degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  The veteran's claim for an 
increased rating for his service-connected hearing loss 
disability was received in July 2002.  An October 2002 rating 
decision increased the evaluation of the service-connected 
bilateral hearing loss disability from 10 percent to 20 
percent.  The veteran claims that the 20 percent schedular 
evaluation for his service connected bilateral hearing loss 
remains inadequate.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
38 C.F.R. § 4.85(d) (2004).  The rating schedule establishes 
11 auditory acuity levels designated from level I for 
essentially normal acuity through level XI for profound 
deafness.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4, 
including 38 C.F.R. § 4.85 and Codes 6100-6110 (2004).  The 
United States Court of Veterans Appeals (Court) has noted 
that the assignment of disability ratings for hearing 
impairment are derived at by a mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  

Turning to the record, VA outpatient treatment records 
include reports of audiology evaluation and treatment.  
Specifically, a May 2002 report of an audiology consultation 
notes that audiometric testing disclosed a mild to severe 
sensorineural hearing loss in both ears.  Speech score was 
noted to be fair in the right ear and poor in the left ear.  
It is further noted that examination results showed decrease 
in hearing acuity since last audio examination in 1999.

On the authorized audiological evaluation in August 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
50
70
65
70
64
LEFT
50
80
75
75
70

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 64 percent in the left ear.  
The examination report includes a notation that test results 
revealed a mild slopping to severe sensorineural hearing loss 
bilaterally.  Speech discrimination scores were characterized 
as fair for the right ear and poor for the left ear.  

Applying the criteria found in 38 C.F.R. §§ 4.85-4.87, the 
veteran's audiological examination in August 2002 yielded 
level IV hearing in the right ear and level VII hearing in 
the left ear.  Entering the category designations for each 
ear into Table VII results in a 20 percent disability rating 
under the rating criteria.  

Similarly, it is noted that the veteran's audiometric 
findings from the August 2002 audiological examination meets 
the specified requisite levels for evaluation as an 
exceptional pattern of hearing impairment because the 
puretone threshold at each of the four specified frequencies 
is 55 decibels or more.  Under this alternative rating method 
to determine certain defined "exceptional patterns of 
hearing impairment," the audiometric findings from the 
August 2002 audiological examination results in level V 
hearing in the right ear and level VI hearing in the left 
ear.  See 38 C.F.R. § 4.85, Table VIa.  However, entering the 
category designations for each ear into Table VII, once 
again, results in a 20 percent disability rating under the 
rating criteria.  

Accordingly, given the demonstrated level of hearing loss for 
each ear under 38 C.F.R. § 4.85 based on puretone threshold 
average and speech discrimination as well as 38 C.F.R. § 4.86 
for exceptional patterns of hearing impairment, an evaluation 
in excess of the 20 percent currently assigned for the 
veteran's service connected bilateral hearing loss is not 
permissible.  

The Board has carefully reviewed and considered the veteran's 
statements; however, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by mechanical application of the 
ratings schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  The degree of 
bilateral hearing loss shown by the examination fails to meet 
the standards for an evaluation in excess of the currently 
assigned 20 percent disability rating.  Therefore, the 
preponderance of the evidence is against the veteran's claim.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  The veteran may always advance a new 
claim for an increased rating should his hearing loss 
disability increase in severity in the future.  However, 
based on the evidence currently of record, a compensable 
rating is not warranted.


ORDER

Entitlement to an increased rating for bilateral hearing loss 
is denied.


REMAND

The veteran claims that the impairment associated with his 
service connected degenerative arthritis of the lumbosacral 
spine, right hip, and left hip is inadequately reflected by 
the 10 percent evaluations which have been assigned for each 
of these disorders.  

The Board notes that, although the August 2002 VA orthopedic 
examination report reflects that there was no spasm or 
radiation of pain into the lower extremities; during his 
April 2005 Travel Board hearing, the veteran testified that 
he has nerve involvement in the legs, his muscles twitch, he 
has spasms, and the pain radiates down to his knees.  

Review of the August 2002 VA orthopedic examination report 
reflects that, with respect to DeLuca, the examiner commented 
that the veteran has pain and limitation of motion and that 
pain could further limit functional ability during flare-ups 
or with increased use.  However, the examiner noted that it 
is not feasible to attempt to express any of this in terms of 
additional limitation of motion as these matters cannot be 
determined with any degree of medical certainty.  The fact 
that the examiner did not quantify the extent of functional 
loss due to pain on use or during flare-ups of pain so as to 
apply them to the applicable rating criteria renders the 
examination report insufficient for ratings purposes.  The 
Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare- ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).

With respect to the lumbosacral spine claim, it is noted 
that, during the pendency of the veteran's appeal, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 
54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  The 
Board further observes that, effective September 26, 2003, 
substantive changes were made to the criteria for evaluating 
the remaining disabilities of the spine.  See 68 Fed. Reg. 
51454-51458 (August 27, 2003).  These revisions consist of a 
new rating formula encompassing such disabling symptoms as 
pain, ankylosis, limitation of motion, muscle spasm, and 
tenderness.  These changes are listed under Diagnostic Codes 
5235-5243, with Diagnostic Code 5243 now embodying the 
recently revised provisions of the former Diagnostic Code 
5293 (for intervertebral disc syndrome).  In light of this 
change in the rating criteria, the Board finds that VA must 
afford the veteran another examination, which addresses the 
criteria contained in the amended regulation.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to determine the current 
severity of his service connected 
degenerative arthritis of the lumbosacral 
spine and bilateral hips.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination of the veteran.  All 
indicated testing, to include 
radiological studies, should be 
completed.  The examination of the 
veteran's lumbosacral spine and hips 
should include (1) range of motion 
studies, (2) commentary as to the 
presence and extent of any painful motion 
or functional loss due to pain, (3) 
specific information as to the frequency 
and duration of incapacitating episodes, 
and (4) a description of all neurologic 
manifestations (e.g., radiating pain into 
an extremity).  If the physician is 
unable to render any opinion sought, it 
should be so indicated on the record and 
the reasons therefor should be noted.  
The factors upon which any medical 
opinion is based must be set forth for 
the record.

2.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal, to include whether the former 
and/or current criteria for rating 
disability of the spine should be 
applied.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	
_________________________________________________
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


